DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The exact scope of claims 2-14 is unclear.  More specifically, the preamble of claim 2 purports to include an apparatus that is configured to be secured to a shovel, but the body of the claim positively recites a mount that is “secured to the handle of the shovel”.  It is confusing as to whether this claim (and those that depend therefrom) is meant to include “the handle of the shovel” as part of the “apparatus” since the mount is recited as being secured to the handle in the claim.  A similar confusion exists in independent claim 7 where the preamble sets forth an apparatus that is configured to be secured to a snow shovel, but the body of the claim then recites a mount that is actually “secured to a handle of the snow shovel” (see line 12 of claim 7).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pogue et al. (US-2,997,796).
 	The patent to Pogue et al. shows a snow shovel assembly comprising a body (1) having an open top and perforated bottom (4) through which salt can be distributed, handles (9, 9’), and bolts or “mounts” (9a) for releasably securing the body to the handles.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French patent No. 2758346.
 	French patent No. 2 758 346 shows a snow shovel apparatus comprising a body (9) having an open top end and a perforated (10) lower end.  The body is secured to the handle (2) of the shovel apparatus for distributing sand or salt.
Allowable Subject Matter
Claims 3-6 and 8-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Information Disclosure Statement
The information disclosure statement filed 6/30/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the lined-through information referred to therein has not been considered.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patent to Hipple et al. (US-8,381,420) shows a material dispenser mounted on the handle of a snow removing apparatus for selectively dispensing treatment material (12).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
10/27/2022